Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment in the reply filed on 10/31/2022 is acknowledged.  Claims 32-46 are pending. Claims 43, and 45 are withdrawn. Claims 32-42, 44, and 46 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 32, 33, 38, and 46 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Klumpers et al (Klumpers et al, Manipulating brain connectivity with delta(9)-tetrahydrocannabinol: A pharmacological resting state FMRI study. NeuroImage, (NOV 15 2012) Vol. 63, No. 3, pp. 1701-1711).
This is a new rejection necessitated by the Applicant’s amendment filed on 10/31/22.
Klumpers et al teach resting state-functional magnetic resonance imaging (RS-FMRI) is a neuroimaging technique (thus claims 32 b), 32 c), and 33 are met met, thus comprises an electronic screen) that allows repeated assessments of functional connectivity in resting state.  While task-related FMRI is limited to indirectly measured drug effects in areas affected by the task, resting state can show direct CNS effects across all brain networks.  Hence, RS-FMRI could be an objective measure for compounds affecting the CNS. Several studies on the effects of cannabinoid receptor type 1 (CB1)-receptor agonist delta(9)-tetrahydrocannabinol (THC) on task-dependent FMRI have been performed.  However, no studies on the effects of cannabinoids on resting state networks using RS-FMRI have been published.  Therefore, we investigated the effects of THC on functional brain connectivity using RS-FMRI. Twelve healthy volunteers (9 male, 3 female) inhaled 2, 6 and 6 mg THC (thus claims 32 a) and 46 are met) or placebo with 90-minute intervals in a randomized, double blind, cross-over trial.  Eight RS-FMRI scans of 8 min were obtained per occasion.  Subjects rated subjective psychedelic effects on a visual analog scale after each scan, as pharmacodynamic effect measures.  Drug-induced effects on functional connectivity were examined using dual regression with FSL software (FMRIB Analysis Group, Oxford).  Eight maps of voxel-wise connectivity throughout the entire brain were provided per RS-FMRI series with eight predefined resting-state networks of interest.  These maps were used in a mixed effects model group analysis to determine brain regions with a statistically significant drug-by-time interaction.  Statistical images were cluster-corrected, and results were Bonferroni-corrected across multiple contrasts. THC administration increased functional connectivity in the sensorimotor network, and was associated with dissociable lateralized connectivity changes in the right and left dorsal visual stream networks. The brain regions showing connectivity changes included the cerebellum and dorsal frontal cortical regions.  Clear increases were found for feeling high (thus a method for subjecting a subject to an augmented reality or virtual reality experience, thus claim 38 is met), external perception, heart rate and cortisol, whereas prolactin decreased.  This study shows that THC induces both increases and (to a lesser extent) decreases in functional brain connectivity, mainly in brain regions with high densities of CB1-receptors.  Some of the involved regions could be functionally related to robust THC-induced CNS-effects that have been found in previous studies (Zuurman et al., 2008), such as postural stability, feeling high and altered time perception (see Abstract).
Klumpers et al teach VAS (thus 32 c) and 33 are met) by Bond and Lader (1974) is a 16-item subjective assessment of subjective effect on alertness (composition of items alert/drowsy, strong/feeble, muzzy/clear-handed, well coordinated/clumsy, lethargic/energetic, mentally slow/quick-witted, attentive/dreamy, incompetent/proficient, and interested/bored), on mood (composition of items contended/discontented, troubled/tranquil, happy/sad, antagonistic/amicable, and withdrawn/gregarious), and calmness (composition of items calm/excited, and tense/relaxed).
Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-35, 38, and 46 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Klumpers et al as applied to claims 32, 33, 38, and 46 above, and further in view of Zuurman (Zuurman, Effect of intrapulmonary tetrahydrocannabinol administration in humans. Journal of psychopharmacology (Oxford, England), (2008 Sep) Vol. 22, No. 7, pp. 707-16).
This is a new rejection necessitated by the Applicant’s amendment filed on 10/31/22.
The teachings of Klumpers et al are set forth above and applied as before.
The teachings of Klumpers et al do not specifically teach eye-movement desensitization and reprocessing.
Zuurman teaches this randomised, double-blind, placebo-controlled, cross-over study was designed to identify which pharmacodynamic parameters most accurately quantify the effects of delta-9-Tetrahydrocannabinol (THC), the predominantly psychoactive component of cannabis.  In addition, we investigated the acceptability and usefulness of a novel mode of intrapulmonary THC administration using a Volcano vaporizer and pure THC (thus a cannabinoid compound, thus claim 32a is met) instead of cannabis.  Rising doses of THC (2, 4, 6 and 8 mg) or vehicle were administered with 90 minutes intervals to twelve healthy males using a Volcano vaporizer.  Very low between-subject variability was observed in THC plasma concentrations, characterising the Volcano vaporizer as a suitable method for the administration of THC.  Heart rate showed a sharp increase and rapid decline after each THC administration (8 mg: 19.4 bpm: 95% CI 13.2, 25.5).  By contrast, dose dependent effects (thus an adjusted dosage determined at least on part on said response, thus claim 46 is met) of body sway (thus emotional freedom technique) (8 mg: 108.5%: 95% CI 72.2%, 152.4%) and different subjective parameters did not return to baseline between doses (Visual Analogue Scales of 'alertness' (8 mg: -33.6 mm: 95% CI -41.6, -25.7), 'feeling high' (thus an augmented reality, thus based at least in part on a memory of a historical event of said user, thus claim 38 is met) (8 mg: 1.09 U: 95% CI 0.85, 1.33), 'external perception' (8 mg: 0.62 U: 95% CI 0.37, 0.86)).  PK/PD-modeling of heart rate displayed a relatively short equilibration half-life of 7.68 min.  CNS parameters showed equilibration half-lives ranging between 39.4 - 84.2 min.  Some EEG-frequency bands (thus emotional freedom technique, thus claims 32c and 33 are met), and pupil size showed small changes following the highest dose of THC.  No changes were seen in saccadic eye movements (thus eye-movement desensitization and reprocessing, thus claims 32c, 34, and 35 are met), smooth pursuit and adaptive tracking performance.  These results may be applicable in the development of novel cannabinoid agonists and antagonists, and in studies of the pharmacology and physiology of cannabinoid systems in humans (see Abstract).
 It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the eye-movement desensitization and reprocessing from Zuurman into Klumpers et al since Klumpers et al teach some of the involved regions could be functionally related to robust THC-induced CNS-effects that have been found in previous studies (Zuurman et al., 2008), such as postural stability, feeling high and altered time perception (see Abstract). Since both of the references teach administration of cannabinoids, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 32-42, 44, and 46 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Klumpers et al and Zuurman as applied to claims 32-35, 38, and 46 above, and further in view of Kleidon et al (US 20170172977 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 10/31/22.
The teachings of Klumpers et al and Zuurman are set forth above and applied as before.
The teachings of Klumpers et al and Zuurman et al do not specifically teach the subject suffers from mental disorders, a form of microcapsules comprising a terpene or cannabidiol, a liquid composition, oral administering or cannabidiol.
Kleidon et al teach microencapsulated cannabinoid compositions (see Title). Kleidon et al teach the present invention relates to cannabinoid compositions. These compositions can be encapsulated (e.g., microencapsulated). In particular, these compositions can be administered to a subject, such as through oral consumption (thus claim 44 is met) or topical treatment (see Abstract). Kleidon et al teach an aspect of the present disclosure provides a composition comprising a plurality of microcapsules, wherein an individual microcapsule of the plurality comprises (a) at least one cannabinoid compound and (b) at least one terpene compound (thus claim 39 is met) present in an amount of at least about one microgram [0006]. Kleidon et al teach compositions of the present disclosure can be used to treat various diseases or conditions in subjects (e.g., humans, mammals, vertebrates), including but not limited to post-traumatic disorder (PTSD) (thus claims 36 and 37 are met), etc. [0097]. Kleidon et al teach Microcapsules can comprise components discussed in this disclosure, such as cannabinoid compounds, terpene compounds, cannabidiol (thus claim 41 is met), THC, and others, in microencapsulated form. Microcapsules of compositions disclosed herein can further be processed into forms including but not limited to solids, powders, liquids (thus claim 42 is met), suspensions, gels, tablets, foods, lotions, cosmetics, and other forms discussed in this disclosure [0098]. Kleidon et al teach the individual microcapsule of the plurality of microcapsules is characterized by at least one of: (a) a sigmoidal release profile of the at least one cannabinoid compound; (b) a plasma half-life of the at least one cannabinoid compound greater than twice that of the at least one cannabinoid compound in non-encapsulated form; (c) a first pass metabolism of the at least one cannabinoid compound reduced by at least 50% compared to the at least one cannabinoid compound in non-encapsulated form; (d) a rate of excretion of the at least one cannabinoid compound from a subject's body reduced by at least 20% compared to the at least one cannabinoid compound in non-encapsulated form; or (e) a degradation rate at an ambient temperature of at least 20° C. of the at least one cannabinoid compound of less than about 50% of a degradation rate of the at least one cannabinoid compound in non-encapsulated form [0009].
	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kleidon et al including oral administration route, microcapsules form, a liquid form of the composition, or a component of terpene or CBD into the method of Zuurman since Kleidon et al teach said method has at least significant increased the plasma half-life of the cannabinoid compound.  Since all of the references teach administration of cannabinoids, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. Determining an appropriate administration route, a dosage form, or a particular component of the hemp extract is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655